Judge Clark
dissenting, delivered his opinion as follows :— The court ought not to set aside a contract upon the ground of fraud, where á full price has beet; given for the subject contracted for, if price were the leading motive with the vendor for making the contract: the bare intention to overreach one in a contract, unless that intention has been carried into effect, affords ho ground for the interposition of the chancellor. It may be considered as immoral in foro coriscientice, but no hu nan tribunal can or ought us interfere. It is a correct rule in chancery, that if there be an error in the thing or subject contracted for, the contract is null in itself, and particularly when the mistake has beer; occasioned by fraud and circumvention, But this mistake must be of something of real and intrinsic value, and not of fanciful :<nd ideal objects. If the full value of the land has been given, he will not inquire into the motive for making the purchase ; for no injury has been done to Bowman, his assent was obtained under a be - lief of receiving a fair price for his property ; if that has been done, this court ought not to interfere, lie thinks the weight of testimony supports the idea thal more was given for the property than it was worth ; that the prospect of salt water, which seems to have been so much spoken of about the time the contract was made, was unwarranted in fact; or if true, has not been proven. The rule that suppressio vert or suggestia falsi will avoid a deed, must be understood with some restrictions. The suppression or suggestion must be of Apse things which would induce or restrain the assent ; for the inconveniences would be too many and too great, if all contracts were' to be annulled for the suppression of those things calculated' only to shew the incidental qualities of the subject, but which neither increase nor diminish its intrinsic valúe. He thinks if the true situation'of the property had been disclosed to Bowman, at the time of the contract, it would not have restrained, it, and that his subsequent.vdissatisfactmii. arose from a mistaken idea of the yi\lue of the lick.